Citation Nr: 1513099	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.

(The Board will address the issue of entitlement to a waiver of overpayment in the amount of $24,357.00 in a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  The Veteran died in July 2004, and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North little Rock, Arkansas.  

The appellant testified at a Travel Board hearing in February 2008.  A transcript of that hearing is of record.  

In a May 2008 decision the Board denied entitlement to service connection for the cause of the Veteran's death.  A motion to reconsider the May 2008 decision was denied by the Board in September 2008. 

The appellant appealed the May 2008 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  On July 29, 2010, the Court issued a memorandum decision affirming the May 2008 Board decision.  On July 13, 2010, VA published a final notice of its amendment to 38 C.F.R. § 3.304 (f), and the regulation became effective immediately and applied to cases pending before VA on July 13, 2010.  75 Fed. Reg. 39,843-52 (2010).  In light of the amendment, the appellant filed a motion for reconsideration of the Court's decision.  In March 2011, the Court issued a Memorandum Decision which granted the appellant's motion for reconsideration and withdrew its July 29, 2010 decision.  The May 2008 Board decision was vacated and remanded for the Board to apply the amended version of 38 C.F.R. § 3.304(f)(3).  

On December 20, 2011 the Board issued two conflicting decisions as to the appellant's claim for service connection for the cause of the Veteran's death; one decision denying the claim and the other decision remanding the claim. 

In November 2012 the Board vacated both of its December 2011 decisions and granted service connection for a chronic acquired psychiatric disorder, including post-traumatic stress disorder (PTSD), for purposes of accrued benefits, and remanded the issue of service connection for the cause of the Veteran's death for further development.  The case has returned to the Board for appellate review.

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of those proceedings is also of record.

In February 2015 the appellant submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c). Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's death certificate indicates that the immediate cause of death was aortic transection following a motor vehicle collision.

2.  Since his death, the Veteran has been service-connected for an acquired psychiatric disorder, to include PTSD.

3.  The evidence of record indicates that the cause of the Veteran's death was an accident and was unrelated to his service-connected PTSD or otherwise to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For dependency and indemnity compensation (DIC) claims, proper VCAA notice must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A December 2006 letter advised the appellant of the evidence and information necessary to substantiate her claim, including her and VA's respective responsibilities in obtaining evidence and information.  The letter also provided an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Although the Veteran has since received service connection for PTSD, at the time of his death, he was not service-connected for any disabilities.  Thus, no explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected condition was provided.  However, the appellant has testified at two separate hearings that the Veteran's service-connected PTSD caused or contributed to the cause of his death.  Therefore, the Board finds that any notification error in this regard is non-prejudicial to the appellant's appeal because she had actual knowledge of the evidence needed to substantiate her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  

Although the December 2006 letter was sent after the initial adjudication of the appellant's claim, any timing deficiency was cured by readjudication of the claim in a February 2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the appellant was not provided with notice as to establish an effective date as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the appellant is not prejudiced as her claim for service connection for the cause of the Veteran's death is being denied.  She cannot be prejudiced by not receiving notice of downstream issues that are not reached by a denial of the underlying benefits.  Thus, the Board finds that VA met its duty to notify the appellant of her rights and responsibilities under the VCAA. 

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private medical records, and VA treatment records have been obtained and considered.  VA has attempted to acquire the Veteran's Social Security Administration (SSA) records but has been informed by the SSA that these records have been destroyed.  The appellant has been notified of the situation.  The appellant has not identified any additional outstanding records that have not been obtained.  

The Board notes that VA did not obtain a medical opinion regarding whether the Veteran's death was attributable to service.  However, as will be discussed herein, the record lacks any medical evidence indicating that the Veteran's death was due to a psychiatric disability, such as PTSD, or other service-connected disability.  Furthermore, VA has considered the Veteran's death certificate and the police report concerning the accident that caused his death.  Thus, the Board finds that VA is not required to obtain an opinion in order to decide the case.  38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(d) does not apply to a claim for dependency and indemnity compensation).

In November 2012 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA attempted to obtain the Veteran's SSA records.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Further attempts to obtain these records would be futile and it is highly unlikely that these records would address the cause of the Veteran's death. 

The appellant has also been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ clarified the appellant's contention that the Veteran's PTSD caused him to be hit by a car.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including the Veteran's police report.  This was not necessary, however, because the appellant volunteered the Veteran's condition prior to death and his symptoms since service.  Furthermore, the police report surrounding the accident and Veteran's death certificate were already of record.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


II.  Law 

The appellant contends that her husband's death was caused, at least in part, by conditions related to service.  

Dependency and indemnity compensation is available to a surviving spouse who can establish that a veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. §§ 1110, 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

III. Factual Background & Analysis

The appellant has testified that the Veteran suffered flashbacks due to his service-connected PTSD and that during one of these flashbacks he ran into the street where he was fatally struck by an oncoming car.  The appellant has noted that the driver of the vehicle saw the Veteran put his hands up and that this suggests to her that the Veteran had either "given up on life" or was "surrendering to the enemy."

The Veteran was involved in a fatal car accident in July 2004.  The Veteran's death certificate indicates that the immediate cause of death was aortic transection.  The manner of death was listed as an accident.  The certificate also indicates that the injury occurred due to the Veteran being hit by a car.

The police report concerning the accident notes that the driver of the vehicle had an elevated blood alcohol level.  The driver stated that he looked away from the road and when he turned back he saw the Veteran standing in the roadway.  He tried to stop but could not stop in time.  The Veteran put up his hands and was struck by the vehicle.  Witnesses stated that they saw the Veteran attempting to cross the street to go from a McDonald's parking lot to another restaurant's parking lot.  The report also indicates that the driver and the Veteran were seen at a liquor store prior to the incident.  A liquor store employee stated that the Veteran appeared very intoxicated and she refused to sell him alcohol.  The Veteran's blood alcohol level is not of record.

Medical records show that the Veteran had been treated for PTSD for several years prior to his death.  Among the manifestations noted in the record are nightmares, occasional flashbacks to military service, and occasional hypnogogic hallucinations.  As recently as April 2003 the Veteran was noted to have experienced nightmares and sometimes seeing "people" when awakening.  

However, May 2004 VA treatment records note that "since the increase in his risperidone to 4 mg, the Veteran reported having not experienced any hypnogogic hallucinations."  The treatment provider noted a marked decrease in paranoia.  The Veteran also reported being able to attend church and enjoying activities with friends and family. The treatment provider's assessment included "marked improvement concurrent with increase of risperidone.  Control of hypnogogic hallucinations and thoughts of harm to others."

After consideration of the arguments presented, the Board does not find that the cause of the Veteran's death warrants service connection.  The Board has considered the appellant's statements concerning the Veteran's death but notes that she was not present at the time of the Veteran's death and did not witness the accident.  Thus, she is unable to testify competently as to what occurred.  

By contrast, the police report, which was based on interviews with the vehicle's driver and eyewitnesses, does not provide any evidence that the Veteran was experiencing a flashback.  According to the report, the Veteran was attempting to cross the street and was accidentally hit by an intoxicated driver.  

Additionally, the most recent medical evidence of record indicates that the Veteran's flashbacks and hallucinations were well-controlled on his medication, and there is no evidence of any change in that condition.  

Finally, the certificate of death also indicates that the Veteran's death was an accident.  There is no medical evidence that the Veteran's death was in any way related to a flashback or otherwise to his PTSD.  The Board finds that the certificate of death and motor vehicle collision report are of substantial probative value and are the most probative evidence of record.

The Board has considered reports that the Veteran may have been intoxicated at the time of his death.  The Board notes that although there is some evidence of record that the Veteran began drinking during service, direct service connection for alcohol abuse is prohibited.  See 38 C.F.R. § 3.301.  Although service connection is allowed on a secondary basis if there is clear medical evidence that indicates that the psychiatric disability caused the alcohol abuse, the appellant has not specifically asserted that the Veteran's PTSD caused him to become intoxicated.  Instead, she has testified that he drank alcohol because of denials of service connection by VA.  This is not a basis for service connection.

The Board is also cognizant that the record contains a September 1998 private opinion letter that indicates that the Veteran had attempted to deal with his psychiatric disability by using drugs and alcohol.  The Board notes, however, that this opinion does not indicate specifically, although it can be inferred, that the Veteran's PTSD alone caused him to become dependent upon alcohol.  By contrast, the Veteran reported in December 1999 that he had a strong family history of alcoholism, that he started drinking when he was quite young, and that he had drank steadily ever since.  In addition, as noted above, the appellant has indicated that the Veteran did not have a drinking problem due to his PTSD.  

In the May 2004 VA treatment record mentioned above, the Veteran was noted to have a history of alcohol dependence, but the clinician did not indicate that the Veteran had a current or active dependence.  There is no medical evidence that the Veteran's possible intoxication, or relapse of alcohol dependence at the time of his death, was due to PTSD.  Further, although the police report indicates that the Veteran may have been intoxicated at the time of his death, neither the report nor the certificate of death indicate that the accident was in any way caused by that intoxication.

The Board has also considered a March 1994 VA examination report which noted that the Veteran had suicidal ideations and he reported that if he were to act on thoughts of harming himself, he would take poison or walk in front of the car, he had no intention of doing so.  Also, there was no medical evidence that the Veteran's death was a suicide.  Treatment records from the period near the Veteran's death do not evidence suicidal ideation or tendencies and the police report and death certificate, likewise do not suggest suicide.

Finally, the appellant has also asserted in correspondences and at her first Board hearing that the Veteran had prostate and respiratory cancer due to service.  The appellant, however, has not indicated how these disabilities led to the Veteran's death, which was caused by a motor vehicle accident.

The evidence of record does not demonstrate a causal connection between the Veteran's PTSD and his death, which was found to be accidental, nor does it indicate any other link between the Veteran's death and service.  Accordingly, service connection for the cause of the Veteran's death is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


